DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Terminal Disclaimer
The terminal disclaimer filed on 5/31/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,012,711 B1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “substantially” in claim 17, lines 1-2, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially planar” in claim 17, lines 1-2, as -- planar --, since there is no way to determine the bounds of the claim limitation otherwise.  

Allowable Subject Matter
Claims 9-15, 17, & 18 are allowed.  However, the 112 issues need to be resolved.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, 
The prior art does not disclose or suggest the claimed “a first aperture positioned at a first location on the RF shielding conduit and a second aperture positioned at a second location on the RF shielding conduit to accommodate passage of medical equipment tubing from an external environment of the MRI to an internal environment of the MRI, and an elongated opening extending along the length of the RF shielding conduit such that the medical equipment tubing can be removed from the RF shielding conduit without disconnecting the tubing from a patient and associated medical equipment, wherein the RF shielding conduit is located along at least a portion of the perimeter” in combination with the remaining claim elements as set forth in claim 9.  

Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
The Applicant argues on pages 1-2 of the remarks that the specification provided support for the term “substantially”.    The Applicant further points out that a definition the degree or a standard to ascertain the degree is not required if a person of ordinary skill in the art can ascertain the degree either by itself or based on some aspect of the disclosure and refers to a case in the optical arts that was determined that one of ordinary skill could ascertain equal or substantially equal planar illumination patterns.  
The Examiner respectfully disagrees.  The specification does mention the word substantially and therefore does have support for the word but does not define the degree or provide a standard to ascertain the degree.  While there may be a known standard in the optical arts for substantially equal illumination patterns, that does not automatically make substantially defined or known in all cases in all arts as the Applicant seems to argue.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, nor has the Applicant shown a well-known standard in the art for the term.  How close to planar is “substantially planar” and how much can it be off from being planar to still be “substantially planar”, or what is the bound of the limitation, “substantially planar”.  As such, one of ordinary skill in the art would not be able to ascertain the bounds of the claim limitations.  
Therefore the Examiner rejects new claim 17 under 35 U.S.C. 112(b).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647